DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to Applicant’s Amendments and Remarks filed under AFCP 2.0 on 1/25/2021, which have been made of record. Claims 1, 5, 6, 11, 12, and 20 have been amended. Claim 4 has been canceled. Claims 1-3 and 5-20 are present for examination.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with John LEBLANC on 2/2/2021.

The application has been amended as follows: The after final amendments to the claims have been entered. Claim 7 has been further amended as follows:
Claim 7, line 7, has been amended as follows:
perform [[a]]an [[compensation]] operation of adding a certain amount of data to, and
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The 35 USC 112 rejections of claims 1-19 and 20 have been withdrawn in view of the amendments. Claims 1-3 and 5-19 are allowable over prior art references as indicated in Page 15, Office Action mailed on 11/23/2020. Applicant’s arguments with respect to the 35 USC 103 rejections of claim 20 are persuasive. Therefore, claims 1-3 and 5-20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAIXIA DU whose telephone number is (571)270-5646.  The examiner can normally be reached on Monday - Friday 8:00 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on 571-272-7495.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/HAIXIA DU/Primary Examiner, Art Unit 2699